Citation Nr: 1222913	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right fibula with degenerative changes of the ankle, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the Appeals Management Center (AMC) substantially complied with the mandates of its remand and will proceed to adjudicate the appeal. 

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the rating period on appeal, the service-connected residuals of a fracture of the right fibula with degenerative changes of the ankle have been productive of moderate limitation of motion of the ankle and complaints of pain, weakness, and stiffness; objectively, the evidence reflects no more than a moderate disability with a well healed fracture with no gross bony abnormalities and no crepitation, and with decreased range of motion but without ankylosis or atrophy.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for the Veteran's service-connected residuals of a fracture of the right fibula with degenerative changes of the ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 


Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in April 2009, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran of the criteria for award of an effective date and disability rating; such notice was provided to the Veteran in March 2012 VA correspondence.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication denying the claim, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran. The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In its February 2012 remand, the Board directed that VA attempt to obtain pertinent Social Security Administration (SSA) records.  A March 2012 SSA response to a VA records request reflects that the SSA could not send records because they had been destroyed.  In its February 2012 remand, the Board also directed that VA attempt to obtain pertinent clinical records.  

In VA correspondence dated in March 2012, the Veteran was advised that if he wanted VA to attempt to obtain treatment records from private medical providers, he should complete and return a VA Form 21-4142 for each provider identified.  The claims file does not include a response from the Veteran.  VA clinical records are associated electronically and/or in the physical file.  

A VA examination/opinion was obtained in April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinion is adequate.  The examination report includes physical examination findings, as well as the Veteran's statements regarding his symptoms and their frequency.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Veteran provided testimony in a hearing before the Board.  The Veteran's testimony at the hearing establishes that the Veteran understood the issue on appeal and understood what evidence was needed to substantiate his claim.  Thus, the hearing officer's duties, as set forth in 38 C.F.R. § 3.103(c)(2) (2011), were met.  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  Following the Veteran's testimony, additional development was conducted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Claim for increased rating, right fibula disability

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating tibia and fibula disabilities

Impairment of the tibia and fibula is evaluated as 40 percent disabling where there is nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  A 30 percent evaluation is warranted for malunion with marked knee or ankle disability.  A 20 percent evaluation is warranted for malunion with moderate knee or ankle disability.  A 10 percent evaluation is warranted for malunion with slight knee or ankle disability.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 
The Veteran's fracture of the right fibula with degenerative changes of the ankle is currently evaluated as 20 percent disabling, effective from December 2003.  The Veteran's right fibula fracture residuals were evaluated, by analogy, under DC 5262, which provides criteria for evaluating impairment of the tibia and fibula.  The Board notes that, in this case, the Veteran did not incur a fracture of both the tibia and fibula in service; only the fibula was fractured.  The Board does not, however, disagree with the determination that DC 5262 is an appropriate Diagnostic Code for rating the Veteran's residuals by analogy.  

The Board further notes that DC 5262 provides criteria for rating disability due to non-union or malunion of the tibia and fibula.  In this case, no diagnosis of non-union or malunion has been assigned.  As discussed in more detail below, the radiologic examinations reflect that there is union of the fibula, described as well-healed, and the union is in good alignment.  Therefore, the Veteran's evaluation is for residuals of a fracture of the right fibula other than non-union or malunion.  The Board does not, however, disagree with the determination that DC 5262 is an appropriate Diagnostic Code for rating the Veteran's residuals by analogy.  

In a statement received in April 2009, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in April 2009, the rating period on appeal is from April 2008, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011); see also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

A May 2009 VA examination report reflects that the Veteran ambulated with a cane for short distances.  He further reported that if he walks long distances (i.e. further than 50 yards), he uses a wheelchair.  The Veteran reported residual pain, stiffness, and weakness in his right lower extremity.  There was no history of instability or flare-up.  It was noted that activities of daily living are not affected but work is limited.  He stated that repetitive motion increases the pain.  
Upon physical examination, the May 2009 VA examiner noted that the right ankle and right lower extremity had severe diffuse swelling to include the entire calf, ankle, and foot area.  Color changes associated with chronic venous stasis were present.  Chronic ulcerations due to chronic venous stasis were present.  His dorsalis pedis pulse was palpable but weak.  The overall alignment of the right ankle was maintained.  The Veteran had dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was no instability.  There was diffuse tenderness with palpation over both the anterior, medial, and lateral joint lines of the ankle.  There were no gross bony abnormalities; no crepitation or stepoff were appreciated.  

The examiner noted that the alignment and overall fibular length were well maintained and the fracture was healed very well.  The examiner provided a diagnosis and opinion as follows:

Severe swelling of right lower extremity, likely related to peripheral vascular disease, and there are also chronic vascular color changes and ulcerations.  Other comorbidities and medical problems are likely the cause of his functional limitations, as the fibula is healed very nicely with acceptable alignment.  

A September 2009 VA clinical record reflects that the Veteran was referred to the prosthetics department for compression stockings.  The diagnosis related to the referral was "debility."  Debility refers to athenia, which is defined as a lack or loss of strength and energy; weakness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 169, 480 (31st Ed. 2007).  The Veteran's computerized medical problem list, as noted in the prosthetics consultation, notes 17 medical disorders for which the Veteran was being treated, including venous insufficiency, obesity, hypertension, varicose veins of the lower extremities with inflammation, peripheral vascular occlusive disease, and lymphedema, among other problems.  Notably, this comprehensive, 17-diosder list did not include a notation that the Veteran required treatment for service-connected fracture of the right fibula with degenerative changes of the ankle.  

With regard to pain, the Veteran reported back pain "all the time."  He did not note right leg pain.  Range of motion and strength of the lower extremities was noted to be 'WFL" (within full or functional limits).  His balance (static and dynamic stand) was noted to be fair.  It was noted that he used a standard walker for assistance.  The occupational therapist noted that the Veteran would benefit from the use of a scooter.  A November 2009 prosthetic appliance record reflects that the reason for the use of a wheelchair was debility.  

The Veteran testified at the August 2010 Board hearing that he uses the scooter "all the time" due to his right lower extremity impairment.  He also stated that he used Vicodin and Tylenol for pain.  (See Board hearing transcript pages 4 and 5.)  The clinical record reflects that the Veteran's pain medications were prescribed on the basis of back pain and degenerative joint disease.  (e.g., VA medication list and November 2010 VA clinical record which reflects "lower back pain - stable.  Takes Tramadol/acetaminophen prn.")  

July 2010 and August 2010 VA records reflect that the Veteran complained of chronic pain in the legs, not limited to pain in the right lower extremity.  The Veteran reported that leg pain was improved by use of whirlpool baths.  In September 2010, the Veteran had severe pitting edema of both lower extremities with discoloration.  The Veteran was encouraged to maximize walking and to use compression stockings.  In February 2011, the Veteran had open areas on both lower legs where the legs "busted open and started to drain."  In February 2012, there was significant improvement in both lower extremities following the Veteran's weight loss of 50 pounds. 

The Veteran underwent a VA examination in April 2012.  The report reflects that the Veteran reported that he has ankle and lower leg flare ups if he walks greater than 50 yards, which then requires that he rest.  He reported that he has right knee flare-ups with any type of walking, which requires rest.  Upon clinical examination, the Veteran's right ankle plantar flexion was noted to 5 degrees with pain throughout the range.  Right ankle dorsiflexion was noted to 5 degrees with pain throughout the range.  After repetitive use testing, the range of motion was the same, with no additional limitation of motion.  The examiner noted that the Veteran had weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted less movement than normal bilaterally and swelling.  The examiner also noted that the Veteran had tenderness or pain on palpation of the joints/soft tissues of the ankle bilaterally.  His ankle plantar flexion and ankle dorsiflexion each had a strength of 4/5 bilaterally, indicative of active movement against some resistance.  There was no ankylosis or laxity of the right ankle compared with the opposite side.  There was no atrophy of disuse.  

The Veteran's right knee had extension limited to 5 degrees with no objective evidence of pain.  His right knee flexion was to 95 degrees with no objective evidence of pain. 

The examiner further opined that the Veteran's "right ankle fracture and arthritis is less likely than not the reason the Veteran requires a scooter, motorized wheelchair, or other motorized device.  It is more likely than not the Veteran requires a scooter, motorized wheelchair, or other motorized device secondary to his chronic edema and vascular changes and overall debility given his current and past body habitus."

As noted above, malunion of the tibia and fibula is evaluated on marked, moderate, or slight disability.  The words "marked," "moderate", and "slight" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).
 
In the present claim, the Board finds that the Veteran's symptoms of the residuals of a right fibula fracture do not warrant a rating in excess of 20 percent for any period of time on appeal.  The competent clinical evidence does not support a finding that the Veteran has malunion of the fibula.  Rather, radiologic examinations reflect that the fracture is well-healed and in good alignment.  The evidence is against a finding that service-connected right ankle disability requires a scooter or wheelchair, which would be indicative of a marked disability.  Rather, the Veteran's use of a scooter or wheelchair has been medically attributed to the Veteran's general debility, with, as noted above, treatment for at least 17 disorders other than service-connected right ankle disability.

The Board has also considered whether the Veteran is entitled to a rating for ankylosis based on his limited range of motion with pain, but finds against such.  Although the examiner noted that the Veteran had ankle dorsiflexion to five degrees with pain, the examiner also noted that there was no atrophy due to disuse, and that the Veteran had strength of 4/5 bilaterally.  If the Veteran had such a degree of pain as to limit motion to the point of ankylosis, the Board finds that it would be reasonable for him to have atrophy or significantly weakened strength in the right lower extremity; he does not.  Thus, the evidence supports a finding that he does move his right ankle, despite the use of a wheelchair and any pain.  The Board has considered whether the Veteran's symptoms rise to the level of "marked" disability under DC 5262, but finds that they do not.  

The Board has considered other leg diagnostic codes to determine if there is any pertinent code which would result in higher or additional separate rating than that already assigned, but finds none.  DCs 5256, 5270, and DC 5272 are not applicable because the clinical evidence does not reflect ankylosis.  (See April 2012 VA record.)  DC 5257 is not applicable because the clinical evidence does not reflect recurrent subluxation or lateral instability. (See May 2009 and April 2012 VA records.)  DC 5258 is not applicable because the clinical evidence does not reflect dislocated semilunar cartilage.  DC 5260 is not applicable because the clinical evidence does not reflect flexion limited to 60 degrees.  DC 5261 is not applicable because the clinical evidence does not reflect extension limited to 10 degrees.  DC 5263 is not applicable because the clinical evidence does not reflect genu recurvatm.  Moreover, no provider has indicated that the Veteran's residuals of the right fibula fracture affects the use or function of the Veteran's right knee.  

As noted above, there is no clinical evidence of malunion of the os calcis, astragalus, or other malunion, or astragalectomy.  (DCs 5273 and 5274.)  

The Board also notes that the Veteran is not entitled to a separate rating for a scar of the right lower extremity as the clinical record reflects there is no scar which is painful, unstable, or greater than 6 inches in area.  (See April 2012 VA record.)  

The record reflects that the Veteran has degenerative changes involving the tibiotalar joint.  (See November 2005 radiologic examination report.)  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  Thus, a separate additional rating under DC 5003 is not warranted.

Finally, the Board notes that the highest evaluation for limitation of motion of the ankle is 20 percent, which is the same evaluation which the Veteran is currently receiving under DC 5262 for his moderate disability.  To provide the Veteran with both evaluations would constitute impermissible "pyramiding."  See 38 C.F.R. § 4.14 (2011).

In light of the foregoing, it is the Board's conclusion that the preponderance of the evidence is against assignment of a higher schedular evaluation, or "staged rating," for the service-connected residuals of a fracture of the right fibula with degenerative changes of the ankle, at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 

Extraschedular evaluation

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected right leg disability is not adequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating is based on the Veteran's pain, and limitation of motion, to include as due to weakened movement and excess fatigability, and incoordination.  Those symptoms, as well as other symptoms such as stiffness, are considered when making a finding as to whether there is a marked, moderate, or slight disability.  There is no evidence of record that the Veteran has other symptoms which are clinically related to his service-connected disability and which fall outside the rating criteria.  

The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  The Board acknowledges that the record reflects swelling of the lower extremities, bilaterally, and ulcerations of the lower extremities, bilaterally, but the clinical evidence does not reflect that this is due to the service-connected disability.  

Rather, the clinical evidence establishes that the Veteran has multiple disorders which affect the lower extremities, including such disorders as varicose veins and peripheral vascular disease, with no clinical indication that any such disorder is related to his service-connected right ankle disability.  It is further noted in the record that the Veteran's activities of daily living are not affected by his service-connected disability.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.   

ORDER

Entitlement to an increased rating for residuals of a fracture of the right fibula with degenerative changes of the ankle, currently evaluated as 20 percent disabling, is denied. 


REMAND

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   

The evidence reflects that the Veteran has been unemployed for several years.  A January 2000 VA examination report reflects that he had not been working anywhere for the "last four to five years."  A VA Form 21-527 reflects that the Veteran reported that he had last worked in January 2002.  

A May 2009 VA examination report reflects that the Veteran reported that he was disabled secondary to "his right lower extremity condition as well as other medical problems."

An April 2012 VA examination report reflects that the Veteran reported that his right leg limited his ability to stand.  When he was given a "hi-lo" (forklift) job, his right leg would swell up "so bad I couldn't push the brake down."

Based on the foregoing, the Board finds that a claim for TDIU has been "reasonably raised" by the record.  The Board further finds that the Veteran would be prejudiced by Board adjudication of the issue prior to RO development and adjudication.

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Thus, even though an increased rating is not in order, as reflected in the Board decision above, the claim for an award of TDIU is still for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.  

2.  Obtain a VA clinical opinion from the April 2012 VA examiner, or a competent clinician, to determine whether it is as least as likely as not (50 percent or greater) that the Veteran's service connected disability alone renders him unemployable.  If the clinician determines that a VA examination is necessary to render a competent opinion, schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disability alone renders him unemployable.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, and this fact should be noted in the accompanying medical report.

The Veteran should be advised that failure to appear for an examination if requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Thereafter adjudicate the issue of entitlement to TDIU, including on an extraschedular basis.  If TDIU is not granted, the RO/AMC should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


